Citation Nr: 0215530	
Decision Date: 11/01/02    Archive Date: 11/14/02

DOCKET NO.  99-18 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right knee injury.

2.  Entitlement to service connection for residuals of a left 
knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to August 
1985.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought. 

The case was previously before the Board in January 2001 and 
July 2001, at which times it was Remanded to consider the 
Veterans Claims Assistance Act of 2000 and afford the veteran 
a medical examination and to obtain a medical opinion.  The 
requested development having been completed, the case is once 
again before the Board for appellate consideration of the 
issues on appeal.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.   

2.  A chronic right knee disorder was not demonstrated during 
the veteran's service, and a preponderance of the competent 
evidence of record is against concluding that such disorder 
was caused or aggravated by service. 

3.  A chronic left knee disorder was not demonstrated during 
the veteran's service, and a preponderance of the competent 
evidence of record is against concluding that such disorder 
was caused or aggravated by service.



CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred or aggravated by 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2002).  

2.  A left knee disorder was not incurred or aggravated by 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 was recently 
enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2002) (VCAA).  This new legislation provides among other 
things for notice and assistance to claimants under certain 
circumstances.  See also new regulations at 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159), promulgated pursuant to the enabling 
statute.  The Board finds notes that that while this law was 
enacted during the pendency of this appeal, it was considered 
by the RO.  For example, the RO notified the veteran as to 
specific aspects of the VCAA in the March 2000 Supplemental 
Statement of the case and again in a letter specifically 
relating to the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Thus, there is no prejudice to the veteran 
in proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

The Board concludes that discussions in the rating(s), 
statement of the case and other development correspondence, 
such as that referenced above, has informed the appellant of 
the information and evidence needed to substantiate the 
claim(s); thus, the VA's notification requirements have been 
satisfied. 

As to the duty to assist the claimant, the appellant has not 
identified any relevant treatment (i.e. pertaining to 
treatment of the claimed disability) beyond that for which 
development has already been undertaken.  In other words, the 
claimant has not referenced any unobtained, obtainable, 
evidence that might aid the claim.  

In this case, the Board finds that VA has done everything 
reasonably possible to assist the claimant.  Therefore, there 
is no indication that additional relevant records exist that 
have not been obtained.  Accordingly, additional development 
for compliance with the new duty to assist requirements is 
not necessary, and the appellant is not prejudiced by the 
Board's decision not to do so.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or  
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110, (West 1991); 38 C.F.R. § 3.303(a) (2002).  Service 
connection may also be granted for any disease diagnosed  
after discharge, when all the evidence, including that  
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Alternatively, 
the nexus between service and the current disability can be 
satisfied by medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117 (1999); Savage v. Gober, 10  Vet. App. 
488, 495 (1997).

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

"In order to prevail on the issue of service connection . . 
. there must be medical evidence of a current disability 
[citation omitted]; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service medical records from April 21, 1983 reflect that the 
veteran reported his right foot being runover by a car the 
previous evening.  No knee complaints whatsoever was noted in 
the clinical records, and documented findings were limited to 
the right foot and ankle.

Several months later, in August 1983, the veteran presented 
with left knee pain made worse with running.  He reported 
having sustained the injury in an auto accident some three 
months earlier.  Objectively, there was some mild swelling.  
He demonstrated full range of motion, good strength and 
stability.  There was mild crepitus while running.  McMurray 
and drawer tests were negative.  Laxity was normal.  Patella 
apprehension test was within normal limits.  Assessment was 
chondromalacia patella.  

On separation, he reported a history of bilateral knee 
trauma.  X-rays were reported as normal and he reported the 
absence of knee problems at the time of separation.  Knees 
were clinically evaluated as within normal limits. 

The veteran was seen for right knee complaints in 1995.  An 
MRI disclosed bilateral small joint effusion; on the left, a 
Grade II signal seen in the posterior horn of the medial 
meniscus and a tear seen of the posterior horn in the lateral 
meniscus; it bears emphasis that the absence of meniscal or 
cruciate ligament tears was noted for the right knee at that 
time.

The veteran underwent left diagnostic arthroplasty and 
partial lateral meniscectomy in 1997.  Symptomatology vis-à-
vis the left knee subsided.  In April 1998, another MRI of 
the right knee then revealed a tear of the posterior horn of 
the medial meniscus.  The veteran underwent an arthroscopic 
partial medial meniscectomy and chondroplasty of the right 
knee in 1999.

The veteran was afforded a VA examination in August 2001.  
The entire medical history was reviewed and the examiner 
found no evidence of any recent or old fracture or any 
arthritic changes.  Old arthroscopic portals were identified.  
There was no evidence of patellofemoral joint abnormalities.  
There was no palpable tenderness of the joint spaces nor on 
patellar compression.  Patellar apprehension was negative 
bilaterally.  There was no tenderness or subpatellar 
creptitation.  Both patella tracked normally.  He had full 
range of motion, which was painless.  Ligaments were intact.  
Reflexes, sensation and circulation were intact.  No atrophy 
or weakness or any other abnormalities were identified.  The 
examiner, noting that the veteran's knees "really did not 
become symptomatic" until some 10 years after military 
separation.  Had the veteran's torn menisci been incurred in 
the 1983 accident, the examiner observed that "they would 
have certainly caused symptoms before January 1995." 

The veteran's physician, in a letter dated in October 2001, 
disputed whether the veteran had knee problems during the 
period between his separation and 1995.  He related the 
veteran's reported history of symptomatology that was not 
serious enough for medical intervention until 1995.  The 
physician reported continued symptoms about his knees.  The 
physician also specifically related the bilateral knee 
problems as well as chondromalacia, chondral defects and 
meniscal tears to the April 1983 motor vehicle accident 
trauma.

Lay statements from 1998 vaguely reference the veteran being 
involved in a vehicle accident in 1983, but such statements 
are not from eye-witnesses to the incident.   

The preponderance of the evidence is against the claims.  In 
the first place, the Board notes that the treatment records 
produced by the motor vehicle accident in April 1983 are 
entirely silent as to complaints or findings vis-à-vis  
either knee; rather, they center on right foot and right 
ankle symptomatology only.  Moreover, although the veteran 
was seen on a number of occasions after the summer of 1983 
for a variety of complaints, including even for mild sunburn, 
there are no complaints or findings with respect to either of 
the knees.  Additionally, the veteran's separation 
examination was negative for clinical findings or even 
complaints with respect to either knee.  Furthermore, the 
objective medical record fails to demonstrate any treatment 
for any knee pathology between his military separation and 
approximately a decade thereafter.  The Board also considers 
the absence of treatment records for such a protracted 
period, in this case, is more probative as to service 
connection than the unsupported assertions of continuing 
problems.  

The Board considers that the veteran's private physician's 
report relies primarily upon history as related by the 
veteran, which history is contrary to the objective medical 
record.  A medical opinion relating a current condition to an 
event or injury in military service is not an adequate basis 
for granting service connection if the incurrence of the 
event, disease, or injury during military service is not 
supported by available evidence.  The mere transcription of 
medical history does not transform the information into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  See Grover v. West, 12 
Vet. App. 109, 112 (1999); Leshore v. Brown, 8 Vet. App. 406, 
409 (1995).

The Board concludes that the evidence does not demonstrate 
that the knee complaints which the appellant suffered during 
service were anything more than acute and transitory in 
nature.  The evidence does not demonstrate any showing of 
residual pathology on separation. 

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claims 
of entitlement to service connection.  Because the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).  



ORDER

Entitlement to service connection for residuals of a right 
knee injury is denied. 

Entitlement to service connection for residuals of a left 
knee injury is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

